
	
		II
		111th CONGRESS
		1st Session
		S. 393
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2009
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Sopuruchi
		  Chukwueke.
	
	
		1.Adjustment of status
			(a)In generalNotwithstanding any other provision of law,
			 for the purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.), Sopuruchi Chukwueke shall be deemed to have been lawfully admitted to,
			 and remained in, the United States, and shall be eligible for adjustment of
			 status to that of an alien lawfully admitted for permanent residence under
			 section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) upon filing
			 an application for such adjustment of status.
			(b)Application and payment of
			 feesSubsection (a) shall
			 apply only if the application for adjustment of status is filed with
			 appropriate fees not later than 2 years after the date of the enactment of this
			 Act.
			(c)Reduction of immigrant visa
			 numbersUpon the granting of
			 permanent resident status to Sopuruchi Chukwueke, the Secretary of State shall
			 instruct the proper officer to reduce by 1, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of the birth of Sopuruchi Chukwueke under
			 section 202(a)(2) of the Immigration and Nationality Act (8 U.S.C.
			 1152(a)(2)).
			
